202 S.E.2d 275 (1974)
284 N.C. 619
STATE of North Carolina
v.
Calloway HEARD and Ronald Excell Jones.
Supreme Court of North Carolina.
February 5, 1974.
Robert G. Bowers, for defendant, Calloway Heard.
Michael P. Flanagan, C. H. Pope, Jr., for defendant, Ronald Excell Jones.
Robert Morgan, Atty. Gen., Walter E. Ricks III, Assistant Atty. Gen., for the State.
Petition by defendants for writ of certiorari to review the decision of the Court of Appeals, 20 N.C.App. 124, 201 S.E.2d 58. Denied. Motion of the Attorney General to Dismiss Appeal of Defendant Jones. Denied.